Citation Nr: 0736535	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-33 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee 
disorder, characterized by knee pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to March 
1980.  His awards and decorations include several Air Medals 
and the Republic of Vietnam Air Gallantry Cross.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

In September 2005, the veteran requested a hearing before a 
Decision Review Officer.  A hearing was scheduled for January 
2006; however, the record reflects that the veteran withdrew 
his request for a hearing via telephone call to the RO in 
December 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims to suffer from PTSD, which he attributes 
to mortar and rocket fire after landing in Da Nang, taking 
enemy fire, and flying night reconnaissance missions.  The 
veteran's DD-214 indicates that he served in the Republic of 
Vietnam with a U.S. Navy air reconnaissance squadron.  He 
received several Air Medals for his Vietnam service, as well 
as the Vietnam Air Gallantry Cross, a decoration given in 
recognition of meritorious conduct during aerial combat.  
Resolving all doubt in the veteran's favor, the Board finds 
that this corroborates his claim of being in combat.

Where a veteran has been shown to have engaged in combat, the 
provisions of 38 U.S.C.A. § 1154(b) apply.  38 U.S.C.A. § 
1154(b) provides that where participation in combat has been 
established, VA shall accept a veteran's assertion that a 
particular disease or injury occurred in service; that is, VA 
will accept a veteran's assertion of what happened during 
combat.  

The Board notes that 38 U.S.C.A. § 1154(b) does not address 
the issue of whether the veteran has a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  38 C.F.R. 
§ 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  As there is 
no indication that the veteran has a diagnosis conforming to 
DSM- IV criteria, an examination is necessary on remand.

The veteran also purports to suffer from a bilateral knee 
disorder, which he feels is the result of being forced to 
jump from his aircraft after incoming fire was reported.  He 
estimated that this occurred over 100 times.  According to 
the veteran, the drop was approximately 12 feet and was 
conducted while carrying 50 pounds of gear.  

The veteran has submitted private medical records indicating 
that he has been treated for bilateral knee pain.  The events 
relating to jumping out of aircraft are combat-related and 
are thus presumed to have occurred.  38 U.S.C.A. § 1154(b).  
An examination is therefore necessary to determine whether 
there is a nexus between the veteran's current bilateral knee 
disorder and his in-service knee trauma.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA mental 
health examination to determine whether 
he meets the diagnostic criteria for PTSD 
based on the verified stressors of mortar 
attacks, enemy fire, and night 
reconnaissance missions.  The examination 
report should reflect review of pertinent 
material in the claims folder.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether the 
alleged stressors were sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have 


been satisfied; and (3) whether there is 
a link between the current symptomatology 
and the in-service stressors found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination.

2.  Schedule an orthopedic examination of 
the veteran to determine the nature and 
etiology of any bilateral knee disorder.  
The examiner should review the claims 
folder prior to the examination and 
should indicate on the examination report 
that he or she has reviewed the claims 
folder.  A copy of this remand should 
also be provided to the examiner. 

For any bilateral knee disorder found, 
the examiner should opine whether there 
is a 50 percent probability or greater 
that it was caused by repeated 12 foot 
drops from aircraft.  The rationale for 
any opinion should be explained in 
detail.

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
